DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 08/17/2022.
In the instant Amendment, claims 1, 11, and 19 are independent claims.  Claims 1-21 have been examined and are pending.  This Action is made FINAL.

Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 03/01/2017, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: “Hughes fails to teach or suggest "receiving, by a server, a request from a first computing device over a computer network, the request being to access a resource on the computer network and including a location indicator, the location indicator being based at least in part on data indicative of a location of a second computing device," as recited in claims 11 and 19.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Hughes discloses receiving, by a server, a request from a first computing device over a computer network, the request being to access a resource on the computer network and including a location indicator (Hughes: ¶0029 mobile device 110 may be configured to send a request for data access including the user's login credentials and current geographic location; ¶0050 user device 410 also may be equipped with or coupled to a GPS for capturing location information, e.g., latitude and longitude coordinates or other GPS data, used for determining or estimating a current geographic location of mobile device 410 at a particular point in time or over a period of time;  ¶0025 a map 100 provides a representation of a portion of a geographic region indicating the locations of various user devices 110, 112, and 114), the location indicator being based at least in part on data indicative of a location of a second computing device (Hughes: ¶0042 mobile devices 310 and 312 (or a client application executable at each device) may be configured to include location information relating to the current geographic location of the respective mobile device). More specifically, Hughes discloses responsive to receiving a first request for data access from a mobile device of a user via a network, requesting via the network a current geographic location of the mobile device; and upon receiving a response including the requested current geographic location of the mobile device, determining whether the current geographic location of the mobile device is within a predetermined authorization zone. When the current geographic location of the mobile device is determined to be within the predetermined authorization zone, the method includes: automatically authorizing the user of the mobile device for data access in accordance with the first request. When the current geographic location of the mobile device is determined not to be within the predetermined authorization zone, the method includes: determining a security level for the user based on the current geographic location of the mobile device [0005] and predetermined geographic zones for controlling the authorization of mobile device users for accessing application or system resources based on the geographic locations of the respective users or their mobile devices [0025]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.

Applicant’s arguments: “Hughes fails to teach or suggest "receiving, by a first computing device, data from a second computing device, the data being indicative of a location of the second computing device," as recited in claim 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Hughes discloses receiving, by a first computing device, data from a second computing device, the data being indicative of a location of the second computing device (Hughes: ¶0042 mobile devices 310 and 312 (or a client application executable at each device) may be configured to include location information relating to the current geographic location of the respective mobile device within the initial data access request sent to server 330; ¶0025 a map 100 provides a representation of a portion of a geographic region indicating the locations of various user devices 110, 112, and 114). More specifically, Hughes discloses location information may be captured at each of mobile devices 310 and 312 using a GPS of the device or any of various other well-known location detecting techniques [0042]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Hughes fails to teach or suggest "determining, by the first computing device, a location indicator based at least in part on the received data from the second computing device." as recited in claim 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Hughes discloses determining, by the first computing device, a location indicator based at least in part on the received data from the second computing device (Hughes: ¶0043 upon receiving a response including the requested current geographic location of the mobile device, server 330 may determine whether the current geographic location of the mobile device is within a predetermined authorization zone, e.g., predetermined authorization 315). More specifically, Hughes discloses server 330 may be configured to request a current geographic location of mobile device 310 or mobile device 312 via network 320 in response to receiving a request for data access from either device [] mobile devices 310 and 312 [] may be configured to include location information relating to the current geographic location of the respective mobile device within the initial data access request sent to server 330. Such location information may be captured at each of mobile devices 310 and 312 using a GPS of the device or any of various other well-known location detecting techniques [0042] and if the initial request was received at server 330 from mobile device 310, server 330 may determine that the current geographic location of mobile device 310 is within predetermined authorization zone 315 and therefore, automatically authorize the user of mobile device 310 for data access in accordance with the request received from the device. However, if the request came from mobile device 312 instead, server 330 may determine that the current geographic location of mobile device 312 is not within any predetermined authorization zone and require the user to manually enter valid login credentials, e.g., similar to the default authorization procedure [0043]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Hughes fails to teach or suggest "accessing, by the first computing device, the resource of the computer network in response to an authorization to access the resource, the authorization granted in response to the request and based at least in part on the determined location indicator”, as recited in claim 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Hughes discloses accessing, by the first computing device, the resource of the computer network in response to an authorization to access the resource, the authorization granted in response to the request and based at least in part on the determined location indicator (Hughes: ¶0043 if the initial request was received at server 330 from mobile device 310, server 330 may determine that the current geographic location of mobile device 310 is within predetermined authorization zone 315 and therefore, automatically authorize the user of mobile device 310 for data access in accordance with the request received from the device). More specifically, Hughes discloses method 500 then proceeds to step 508, in which a request for a current geographic location of the mobile device is sent via, for example, a communication network []. Upon receiving a current or last known geographic location of the mobile device, as requested, method 500 proceeds to step 510, which includes determining whether the current geographic location of the mobile device is within a predetermined authorization zone [0065] and if the current geographic location of the mobile device is determined to be within the predetermined authorization zone, method 500 proceeds to step 512, in which the user or user's mobile device is automatically authorized for data access, e.g., access to the resources or functionality of a web application or service via a client application [0066]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
Applicant’s arguments: “Dowlatkhah fails to teach or suggest "the location indicator received from the second computing device providing an indication of location of the first computing device for enabling access by the first computing device to the resource based at least in part on location," as recited in claim 1.” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Dowlatkhak the location indicator received from the second computing device providing an indication of location of the first computing device for enabling access by the first computing device to the resource based at least in part on location (Dowlatkhah: ¶0103 the communication device 1000 can use the transceiver 1002 to also determine a proximity to a cellular, WiFi, Bluetooth®, or other wireless access points by sensing techniques such as utilizing a received signal strength indicator (RSSI))discloses. More specifically, Dowlatkhak discloses the guest requests permission to access the visiting Wi-Fi network 104, e.g., by selecting the appropriate SSID. A pop-up window or similar access-request display element 132 is presented on a display of the mobile phone 102 [] the access-request display element includes a user entry field 131 for a predetermined network key, password, pass phrase. Should the guest have access to the network key, the key can be entered it in this field 131 to request access to the Wi-Fi network. If the key is correct, e.g., as determined by the WAP 130 and/or the authorization management service 118, Wi-Fi access can be granted and the user can access broadband services [0035], the Wi-Fi puck establishes a Wi-Fi hotspot, essentially, using the Wi-Fi puck as a WAP for the Wi-Fi hotspot at 616 [0069] and a determination is made whether guest access to the Wi-Fi hotspot is granted to a guest device at 620. To the extent that guest access is not granted, access to the Wi-Fi hotspot is prevented at 614. To the extent that guest access is granted, the Wi-Fi puck can facilitate establishment of a virtual private network at 622 [0070]. Therefore as the metes and bounds of the limitation of been met as noted above; the examiner finds this argument not persuasive.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 7857 to schedule an interview.   
A substantially similar rejection to the previous non-final rejection follows below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (“Hughes,” 2017/0214698).

Regarding claim 11: Hughes discloses a method, comprising:
receiving, by a server, a request from a first computing device over a computer network, the request being to access a resource on the computer network and including a location indicator (Hughes: ¶0029 mobile device 110 may be configured to send a request for data access including the user's login credentials and current geographic location; ¶0050 user device 410 also may be equipped with or coupled to a GPS for capturing location information, e.g., latitude and longitude coordinates or other GPS data, used for determining or estimating a current geographic location of mobile device 410 at a particular point in time or over a period of time;  ¶0025 a map 100 provides a representation of a portion of a geographic region indicating the locations of various user devices 110, 112, and 114), the location indicator being based at least in part on data indicative of a location of a second computing device (Hughes: ¶0042 mobile devices 310 and 312 (or a client application executable at each device) may be configured to include location information relating to the current geographic location of the respective mobile device);
verifying, by the server, that a location indicated by the location indicator is consistent with an authorized location in which to access the resource of the computer network based at least in part on the location indicator of the received request (Hughes: ¶0043 upon receiving a response including the requested current geographic location of the mobile device, server 330 may determine whether the current geographic location of the mobile device is within a predetermined authorization zone, e.g., predetermined authorization 315); and
in response to the verification of the location, granting, by the server, the first computing device with access to the resource on the computer network (Hughes: ¶0043 if the initial request was received at server 330 from mobile device 310, server 330 may determine that the current geographic location of mobile device 310 is within predetermined authorization zone 315 and therefore, automatically authorize the user of mobile device 310 for data access in accordance with the request received from the device).

Regarding claim 18: Hughes discloses the method of claim 11.
Hughes further discloses wherein the location information of the second computing device includes GPS (Global Positioning System) coordinates of the second computing device, and wherein verifying that the location indicated by the location indicator is consistent with an authorized location includes confirming that the GPS coordinates of the second computing device match GPS coordinates of an authorized location to within a predetermined distance threshold (Hughes: ¶0025 each of mobile devices 110, 112, and 114 may be any type of mobile computing device (e.g., a smartphone) equipped with a GPS receiver for registering GPS location data, e.g., latitude and longitude coordinates, at a particular point in time or over a period of time; ¶0028 Mobile device 110 may be configured to automatically detect its current physical or geographic location, e.g., via a GPS or other location detecting means, and determine whether the detected location is within a predetermined authorization zone (e.g., zone 120)).

Regarding claim 19: Hughes discloses a server, comprising control circuitry configured to:
receive a request from a first computing device over a computer network, the request being to access a resource on the computer network and including a location indicator (Hughes: ¶0029 mobile device 110 may be configured to send a request for data access including the user's login credentials and current geographic location; ¶0050 user device 410 also may be equipped with or coupled to a GPS for capturing location information, e.g., latitude and longitude coordinates or other GPS data, used for determining or estimating a current geographic location of mobile device 410 at a particular point in time or over a period of time;  ¶0025 a map 100 provides a representation of a portion of a geographic region indicating the locations of various user devices 110, 112, and 114), the location indicator based at least in part on data indicative of a location of a second computing device (Hughes: ¶0042 mobile devices 310 and 312 (or a client application executable at each device) may be configured to include location information relating to the current geographic location of the respective mobile device);
verify that a location indicated by the location indicator matches an authorized location in which to access the resource of the computer network based at least in part on the location indicator of the received request (Hughes: ¶0043 upon receiving a response including the requested current geographic location of the mobile device, server 330 may determine whether the current geographic location of the mobile device is within a predetermined authorization zone, e.g., predetermined authorization 315); and
in response to the verification of the location, grant the first computing device with accessing to the resource on the computer network (Hughes: ¶0043 if the initial request was received at server 330 from mobile device 310, server 330 may determine that the current geographic location of mobile device 310 is within predetermined authorization zone 315 and therefore, automatically authorize the user of mobile device 310 for data access in accordance with the request received from the device).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (“Hughes,” 2017/0214698) in view of Dowlatkhah et al. (“Dowlatkhah,” US 2018/0035291).

Regarding claim 1: Hughes discloses a method, comprising:
receiving, by a first computing device, data from a second computing device, the data being indicative of a location of the second computing device (Hughes: ¶0042 mobile devices 310 and 312 (or a client application executable at each device) may be configured to include location information relating to the current geographic location of the respective mobile device within the initial data access request sent to server 330; ¶0025 a map 100 provides a representation of a portion of a geographic region indicating the locations of various user devices 110, 112, and 114); 
determining, by the first computing device, a location indicator based at least in part on the received data from the second computing device (Hughes: ¶0043 upon receiving a response including the requested current geographic location of the mobile device, server 330 may determine whether the current geographic location of the mobile device is within a predetermined authorization zone, e.g., predetermined authorization 315);
sending, by the first computing device, a request to access a resource of the computer network, the request including the determined location indicator (Hughes: ¶0029 mobile device 110 may be configured to send a request for data access including the user's login credentials and current geographic location); and
accessing, by the first computing device, the resource of the computer network in response to an authorization to access the resource, the authorization granted in response to the request and based at least in part on the determined location indicator (Hughes: ¶0043 if the initial request was received at server 330 from mobile device 310, server 330 may determine that the current geographic location of mobile device 310 is within predetermined authorization zone 315 and therefore, automatically authorize the user of mobile device 310 for data access in accordance with the request received from the device).
Hughes does not explicitly disclose the second computing device having a connection to a computer network and the location indicator received from the second computing device providing an indication of location of the first computing device for enabling access by the first computing device to the resource based at least in part on location.
However, Dowlatkhah discloses the second computing device having a connection to a computer network (Dowlatkhah: ¶0027 the visiting Wi-Fi network 104 includes a wireless access point 130 that generally allows Wi-Fi compliant wireless devices 102 to connect to a wired network 108. A WAP 130 generally connects directly to a wired Ethernet connection); and 
the location indicator received from the second computing device providing an indication of location of the first computing device for enabling access by the first computing device to the resource based at least in part on location (Dowlatkhah: ¶0103 the communication device 1000 can use the transceiver 1002 to also determine a proximity to a cellular, WiFi, Bluetooth®, or other wireless access points by sensing techniques such as utilizing a received signal strength indicator (RSSI)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dowlatkhah with the system/method of Hughes to include location indicator received from the second computing device providing an indication of location of the first computing device for enabling access by the first computing device to the resource.
One would have been motivated to granting access to a Wi-Fi network, and more particularly to a system and method in which a Wi-Fi access owner can authenticate a trusted user according to a profile of the owner (Dowlatkhah: ¶0016).

Regarding claim 2: Hughes in view of Dowlatkhah discloses the method of claim 1.
Dowlatkhah further discloses wherein the second computing device shares the connection to the computer network with the first computing device, and wherein receiving the location information includes obtaining the location information from the second computing device over a local connection between the first computing device and the second computing device (Dowlatkhah: ¶0028 access to a wide area network is accomplished by a broadband modem that takes broadband data signals from a cable service, fiber service, and/or digital subscriber link service and translates it to the Ethernet LAN format. An Internet Service Provider typically provides subscribers with a broadband modem having a single Internet Protocol (IP) address. A router allows the single IP address to be shared with multiple devices at any given location).
The motivation is the same that of claim 1 above.

Regarding claim 3: Hughes in view of Dowlatkhah discloses the method of claim 2.
Hughes further discloses wherein the second computing device is one of (i) a mobile device or (ii) a cellular dongle, and wherein, when obtaining the location information over the local connection, the first computing device is tethered to the second computing device over the local connection using one of (i) Bluetooth, (ii) Wi-Fi, or (iii) a cable (Hughes: ¶0048 user device 410 may be used to implement any of mobile devices 110, 112, and 114 of FIG. 1, mobile device 210A/210B of FIG. 2, and/or mobile devices 310 and 312 of FIG. 3; ¶0052 user device 410 may also communicate [] wireless communication via Wi-Fi, radio frequency (RF), infrared (IR), Bluetooth).

Regarding claim 4: Hughes in view of Dowlatkhah discloses the method of claim 2.
Dowlatkhah further discloses wherein sending the request includes transmitting the request over the shared connection shared by the second computing device with the first computing device (Dowlatkhah: ¶0065 the host can choose to grant access at 522 [] to extent access is granted, access of the guest equipment to the visiting Wi-Fi network is facilitated at 524).
The motivation is the same that of claim 1 above.

Regarding claim 5: Hughes in view of Dowlatkhah discloses the method of claim 2.
Dowlatkhah further discloses wherein the first computing device has a second connection to the computer network separate from the shared connection, and wherein sending the access request includes transmitting the access request over the second connection (Dowlatkhah: ¶0059 a second visiting Wi-Fi network 406 that is hosted as open and supports virtual private network (VPN) connections. Accordingly, it would be possible for a user-provided portable, wireless Wi-Fi hotspot 303 to provide wireless access to guest devices 302).
The motivation is the same that of claim 1 above.

Regarding claim 6: Hughes in view of Dowlatkhah discloses the method of claim 2.
Dowlatkhah further discloses wherein the location information that indicates the location of the second computing device is second location information (Hughes: ¶0042 mobile devices 310 and 312 (or a client application executable at each device) may be configured to include location information relating to the current geographic location of the respective mobile device),
wherein the method further comprises obtaining, by the first computing device, first location information of the first computing device (Dowlatkhah: ¶0060 between the mobile device 302 and a WiFi access point 330 using a visited WiFi network 304 as a transport, e.g., "free" transport or backhaul), and
wherein forming the location indicator is based at least in part on the first location information and the second location information (Dowlatkhah: ¶0102 the location receiver 1016 can utilize location technology such as a global positioning system (GPS) receiver capable of assisted GPS for identifying a location of the communication device 1000 based on signals generated by a constellation of GPS satellites, which can be used for facilitating location services such as navigation).
The motivation is the same that of claim 1 above.

Regarding claim 7: Hughes in view of Dowlatkhah discloses the method of claim 6.
Dowlatkhah further discloses wherein obtaining the first location information of the first computing device includes identifying a Wi-Fi network to which the first computing device belongs (Dowlatkhah: ¶0060 between the mobile device 302 and a WiFi access point 330 using a visited WiFi network 304 as a transport, e.g., "free" transport or backhaul).
The motivation is the same that of claim 1 above.

Regarding claim 8: Hughes in view of Dowlatkhah discloses the method of claim 6.
Dowlatkhah further discloses wherein obtaining the second location information of the second computing device includes receiving GPS (Global Positioning System) coordinates of the second computing device (Hughes: ¶0042 location information may be captured at each of mobile devices 310 and 312 using a GPS of the device or any of various other well-known location detecting techniques).

Regarding claim 9: Hughes in view of Dowlatkhah discloses the method of claim 6.
Dowlatkhah further discloses wherein obtaining the second location information of the second computing device includes identifying an IP (Internet Protocol) address of the second computing device (Dowlatkhah: ¶0028 an Internet Service Provider typically provides subscribers with a broadband modem having a single Internet Protocol (IP) address).
The motivation is the same that of claim 1 above.


Regarding claim 12: Hughes discloses the method of claim 11.
Hughes further discloses wherein the data indicative of the location of the second computing device is second location information (Hughes: ¶0029 mobile device 110 may be configured to send a request for data access including [] current geographic location), wherein the location indicator is further based at least in part on first location information of the first computing device (Hughes: ¶0025 each of mobile devices 110, 112, and 114 may be any type of mobile computing device (e.g., a smartphone) equipped with a GPS receiver for registering GPS location data, e.g., latitude and longitude coordinates, at a particular point in time or over a period of time); and 
wherein verifying that the location indicator is consistent with the authorized location includes confirming that the representative location matches the authorized location (Hughes: ¶0043 upon receiving a response including the requested current geographic location of the mobile device, server 330 may determine whether the current geographic location of the mobile device is within a predetermined authorization zone, e.g., predetermined authorization 315).
Hughes does not explicitly disclose establishing a representative location based at least in part on the first location information of the first computing device and the second location information of the second computing device.
However, Dowlatkhah discloses establishing a representative location based at least in part on the first location information of the first computing device and the second location information of the second computing device (Dowlatkhah: ¶0102 the location receiver 1016 can utilize location technology such as a global positioning system (GPS) receiver capable of assisted GPS for identifying a location of the communication device 1000 based on signals generated by a constellation of GPS satellites, which can be used for facilitating location services such as navigation).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dowlatkhah with the system/method of Hughes to include establishing a representative location based at least in part on the first location information of the first computing device and the second location information of the second computing device.
One would have been motivated to utilize location technology such as a global positioning system (GPS) receiver capable of assisted GPS for identifying a location of the communication device 1000 based on signals generated by a constellation of GPS satellites, which can be used for facilitating location services such as navigation (Dowlatkhah: ¶0102).

Regarding claim 16: Hughes discloses the method of claim 11.
Hughes further discloses wherein the data indicative of the location of the second computing device is second location information, wherein the location indicator is further based at least in part on first location information of the first computing device (Hughes: ¶0042 mobile devices 310 and 312 [] configured to include location information relating to the current geographic location), and
wherein the method further comprises transforming the Wi-Fi identifier into a geographic location of the first computing device (Hughes: ¶0052 location information for user device 410 include [] Wi-Fi, or any other network or handset based technique for deriving location information for a mobile device).
Hughes does not explicitly disclose the first location information including a Wi-Fi identifier of a wireless network to which the first computing device is connected.
However, Dowlatkhah discloses the first location information including a Wi-Fi identifier of a wireless network to which the first computing device is connected (Dowlatkhah: ¶0060 between the mobile device 302 and a WiFi access point 330 using a visited WiFi network 304 as a transport, e.g., "free" transport or backhaul).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Dowlatkhah with the system/method of Hughes to include location indicator received from the second computing device providing an indication of location of the first computing device for enabling access by the first computing device to the resource.
One would have been motivated to granting access to a Wi-Fi network, and more particularly to a system and method in which a Wi-Fi access owner can authenticate a trusted user according to a profile of the owner (Dowlatkhah: ¶0016).

Regarding claim 17: Hughes in view of Dowlatkhah discloses the method of claim 16.
Dowlatkhah further discloses wherein the second location information includes an IP (Internet Protocol) address of the second computing device, and wherein the method further comprises transforming the IP address into a geographic location of the second computing device (Dowlatkhah: ¶0028 an Internet Service Provider typically provides subscribers with a broadband modem having a single Internet Protocol (IP) address. A router allows the single IP address to be shared with multiple devices at any given location, such as a home, business or retail outlet).
The motivation is the same that of claim 16 above.

Regarding claim 20: Claim 20 is similar in scope to claim 12, and is therefore rejected under similar rationale.

Claims 10, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (“Hughes,” 2017/0214698) in view of Dowlatkhah et al. (“Dowlatkhah,” US 2018/0035291) and Mendis et al. (“Mendis,” US 9880282).

Regarding claim 10: Hughes in view of Dowlatkhah discloses the method of claim 2.
Hughes further discloses wherein the location information that indicates the location of the second computing device is second location information (Hughes: ¶0042 location information relating to the current geographic location of the respective mobile device).
Hughes in view of Dowlatkhah does not explicitly disclose obtaining, by the first computing device over the local connection, third location information that indicates the location of the second computing device, the third location information derived from a distinct source from that of the second location information and wherein forming the location indicator is based at least in part on the first location information, the second location information, and the third location information.
However, Mendis discloses obtaining, by the first computing device over the local connection, third location information that indicates the location of the second computing device, the third location information derived from a distinct source from that of the second location information (Mendis: col. 11 lines 10-18 determining a location of a mobile device from different sources of location data [] the location module may be configured to monitor a current location of a mobile device, the current location associated with a first source of location data. The interface module may be configured to obtain location data from a second source of location data), and
wherein forming the location indicator is based at least in part on the first location information, the second location information, and the third location information (Mendis: col. 6 lines 29-35 accuracy indicators for various sources of location data. The accuracy of GPS location data may be represented by an accuracy indicator 310 [] the accuracy of Wi-Fi location data may be represented by an accuracy indicator 320 [] and the accuracy of cell tower location data may be represented by an accuracy indicator 330).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mendis with the system/method of Hughes and Dowlatkhah to include forming the location indicator is based at least in part on the first location information, the second location information, and the third location information.
One would have been motivated to the accuracy indicator associated with the location data may be obtained from the source of the location data or determined based on the type of location data (e.g., GPS location data, location data from cell tower id, location data from WiFi hotspots, etc.) (Mendis: col. 4 lines 38-42).
Regarding claim 13: Hughes in view of Dowlatkhah discloses the method of claim 12.
Hughes in view of Dowlatkhah does not explicitly disclose wherein the location indicator is further based at least in part on third location information of the second computing device, the third location information derived from a distinct source from that of the second location information, wherein producing the representative location information includes combining geographical locations based on at least the first location information, the second location information, and the third location information, and wherein confirming that the representative location information matches an authorized location is based at least in part on the first location information, the second location information, and the third location information.
However Mendis discloses wherein the location indicator is further based at least in part on third location information of the second computing device, the third location information derived from a distinct source from that of the second location information (Mendis: col. 11 lines 10-18 determining a location of a mobile device from different sources of location data [] the location module may be configured to monitor a current location of a mobile device, the current location associated with a first source of location data. The interface module may be configured to obtain location data from a second source of location data),
wherein producing the representative location information includes combining geographical locations based on at least the first location information, the second location information, and the third location information (Mendis: col. 6 lines 29-35 accuracy indicators for various sources of location data. The accuracy of GPS location data may be represented by an accuracy indicator 310 [] the accuracy of Wi-Fi location data may be represented by an accuracy indicator 320 [] and the accuracy of cell tower location data may be represented by an accuracy indicator 330), and
wherein confirming that the representative location information matches an authorized location is based at least in part on the first location information, the second location information, and the third location information (Mendis: col. 9 lines 11-22 the location module 120 may determine whether the mobile device has moved by determining whether the current location data matches or is compatible with the new location data at operation 715 [] the current location matches the new location data if the accuracy indicator of the current location overlaps with the accuracy indicator of the new location data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mendis with the system/method of Hughes and Dowlatkhah to include confirming that the representative location information matches an authorized location is based at least in part on the first location information, the second location information, and the third location information.
One would have been motivated to determine whether the first accuracy indicator for the current location data overlaps with the second accuracy indicator for the obtained location data and update the current location data of the mobile device with the obtained location data from the second source if the first accuracy indicator overlaps with the second accuracy indicator and if the second accuracy indicator is more accurate than the first accuracy indicator (Mendis: col. 1 lines 56-63).
Regarding claim 14: Hughes in view of Dowlatkhah discloses the method of claim 12.
Hughes in view of Dowlatkhah does not explicitly disclose wherein producing the representative location includes generating a centroid based at least in part on the first location information and the second location information, the centroid indicating a geographical center based at least in part on the first location information and the second location information.
However, Mendis discloses wherein producing the representative location includes generating a centroid based at least in part on the first location information and the second location information, the centroid indicating a geographical center based at least in part on the first location information and the second location information (Mendis: col. 6 lines 29-35 accuracy indicators for various sources of location data. The accuracy of GPS location data may be represented by an accuracy indicator 310 [] the accuracy of Wi-Fi location data may be represented by an accuracy indicator 320 [] and the accuracy of cell tower location data may be represented by an accuracy indicator 330).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Mendis with the system/method of Hughes and Dowlatkhah to include producing the representative location includes generating a centroid based at least in part on the first location information and the second location information.
One would have been motivated to the accuracy indicator associated with the location data may be obtained from the source of the location data or determined based on the type of location data (e.g., GPS location data, location data from cell tower id, location data from WiFi hotspots, etc.) (Mendis: col. 4 lines 38-42).

Regarding claim 15: Hughes in view of Dowlatkhah and Mendis discloses the method of claim 14.
Hughes further discloses assigning confidence scores to the first location information and the second location information and applying the confidence scores as weights when generating the centroid (Hughes: ¶0067 in step 514, once it has been determined that the current geographic location of the mobile device is not within the predetermined authorization zone, a security level for authorizing the user for access may be determined based on the current geographic location of the user's mobile device. The security level determined for the user may be, for example, one of a plurality of security levels, where each level requires a different amount or level of authorization credentials for authorizing the user for data access).

Regarding claim 21: Claim 21 is similar in scope to claim 14, and is therefore rejected under similar rationale.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                                        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439